Execution Copy OMNIBUS TERMINATION AND RELEASE (Aged Truck Revolving Loan Facility) This OMNIBUS TERMINATION AND RELEASE (this “Termination”), dated as of February8, 2008 is made by and among by and among U-HAUL LEASING & SALES CO., a Nevada corporation, as a Borrower, U-HAUL CO. OF ARIZONA, an Arizona corporation, as a Borrower, U-HAUL INTERNATIONAL, INC., a Nevada corporation, as a Borrower, as Servicer/Manager and as Guarantor, and MERRILL LYNCH COMMERCIAL FINANCE CORP., as Lender. Recitals: WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated as of March 12, 2007 (as amended, the “Credit Agreement”), by and among the parties hereto, the Lender has from time to time agreed to make to the Borrowers certain Loans, which Loans are evidenced by the Note; WHEREAS, pursuant to that certain Guarantee, dated as of June 28, 2005, made by the Guarantor in favor of the Lender (as amended, the “Guarantee”), the Guarantor has guaranteed to the Lender the due and complete payment and performance by the Borrowers of their respective obligations under the Credit Agreement and the other Loan Documents; WHEREAS, pursuant to that certain Amended and Restated Security Agreement, dated as of March 12, 2007, by and between the Borrowers and the Lender (“Security Agreement”), in order to secure the obligations of the Borrowers under the Credit Agreement, the Borrowers have granted a first priority perfected security interest to the Lender in certain Vehicles and other Collateral; and WHEREAS, the Borrowers, the Guarantor and the Lender have mutually agreed to terminate the Facility and each of their respective obligations under the Credit Agreement, the Security Agreement, the Guarantee, and the other Loan Documents and Security Documents (collectively, the “Transaction Documents”). NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: SECTION 1.
